CULPEPPER, Judge.
For the reasons assigned in our decision rendered this date in case No. 1020 entitled “Mrs. Emma Fontenot Bertrand, et al. v. Missouri Pacific Railroad Company” 160 So.2d 19, the judgment appealed in this case is reversed and set aside and it is now ordered, adjudged and decreed that there be judgment herein in favor of the defendant, Missouri Pacific Railroad Company, and against the plaintiffs, Mrs. Anita Ledoux Rider, et al., rejecting their demands at their costs. All costs of this appeal are assessed against the plaintiffs.
Reversed and rendered.